DOUGLAS, J.
(dissenting).
While assenting to the first proposition decided, I cannot agree with the majority of the court in holding that defendant was wholly free from negligence. In my judgment the evidence tends to show, and that, too, very clearly, that the failure of defendant to furnish an additional assistant was the proximate cause of the injury. The rule is conceded that it is the duty of the master to furnish a sufficient number of men to perform their work safely. Peterson v. American Grass Twine Co., 90 Minn. 343, 96 N. W. 913; Dell v. McGrath, 92 Minn. 187, 99 N. W. 629, and cases cited.
Plaintiff was engaged with one assistant in loading heavy planks and timbers upon a push car upon a partially inclosed bridge suspended about forty feet above the ground. Such timbers were raised from below by means of a rope attached thereto near the center, and with pulleys and other means drawn into the structure and lowered to the car, upon which plaintiff and his assistant helped to adjust them. At *514the time of the injury the rope was attached a trifle one side of the center of the timbers, so that they were not suspended in exact balance, the end toward plaintiff being the highest at the time they were lowered. The power used was an engine situated about fifty feet distant, and out of sight of plaintiff. It appears that during most of the time for a number of weeks prior, when the engine was at a greater distance from the work and out of sight of plaintiff, a third assistant was furnished, who stood in sight of and back of plaintiff, but also within sight of the engineer, and transmitted the signals given by plaintiff for the lowering or raising of the timbers. Under such circumstances the inference is clear that plaintiff was permitted to give his entire attention to the lowering and placing of the timbers, and enabled, in case of sudden movement, to change his position upon the bridge,-and thereby escape possible or threatened injury. -Plaintiff testified positively that his attention was diverted at the time of the injury by giving signals with the voice. The code of signals commonly used when the engine was in view had been certain motions' of the hands, which were made by the plaintiff with his back turned toward the engineer. This method permitted him constantly to keep his eyes’upon the approaching object.
The record shows that prior to the accident, as well as on the morning of the day plaintiff was so gravely injured, he’ called for an additional assistant for the purpose of transmitting signals; also that 'he was expecting the arrival of such á man at any moment. At the time of the injury the outer track upon which the push car was placed was twelve inches from' the outer edge of the cross-ties of the bridge. Plaintiff stood between’ this very narrow track] In giving the signal to lower, he was compelled to turn his head away from the timbers and face the engine, to enable the engineer to'hear him. While this signal was being acted upon, it became necessary that he should transmit a signal to stop the load in its descení. It was then approximately four feet above him, and in signaling he partially turned his head toward the engineer, and at the top of his voice called “Hold!” His eyes were for a moment taken from the descending object, and almost immediately after giving the signal he was struck by the timber and knocked off the bridge. The time between the giving of this signal and the infliction of the blow which permanently disabled him cannot be accurately measured. It can fairly be assumed, however, that in this interim *515he could and would have protected himself had his attention not been distracted by the exigencies of the work which he was required to do. With a third assistant standing within sight behind him to have received and transmitted the ordinary signals given with the hands, this terrible accident, in my judgment, would have been averted. A disinterested witness of wide experience in this class of work testified:
I say that it is not usual to give signals by hollering; we never did. -In working inside a bridge, as these men were, and the structure of the bridge prevented the engineer from seeing, and he could hear signals by word of mouth, it would not be a proper method of signaling.
That it was the duty of the master to furnish additional help where the danger was so imminent seems clear, under the rules of law adopted by this court in the cases above cited.
I cannot attribute, as the proximate cause of the injury, the neglect of the_ fellow servant who was engaged at the other end of the car in assisting plaintiff. The load was hung east of the center by a single rope, and in descending one end was much lower. When being lowered, this end would naturally prevent plaintiff’s assistant from seeing him during a material space of time before the crucial moment. It follows he could not observe plaintiff’s danger, and certainly, under such circumstances, should not be called upon to anticipate either that plaintiff was in danger or could not take care of himself. Again, the fact that the load was suspended by a swinging cord is convincing that he could not fully control the end farthest distant from him, and particularly so after his end struck the car. He so testified, and stated that he had hold of the load at the time. Another witness testified that unless the inhaul line, as well as the one upon which the load was suspended, were slacked off together, plaintiff’s assistant could not control the timbers. I cannot agree with the majority that it would require the same effort and command the same attention on behalf of plaintiff to give signals with the hands to an assistant standing in sight on the bridge, as it would to partially turn and transmit a signal by the voice fifty feet to an engineer, who was out of sight, through what practically amounted to a tunnel. Had a third man been furnished, such signals could have been given by the plaintiff either by motion of the hands or *516by the use of low tones of the voice, without his being compelled to turn his head or remove his eyes from the descending object; and from the undisputed evidence of expert workmen it appears the method of signaling adopted was not customary. In my judgment, there was evidence clearly tending to show that the accident was caused by the negligence of the defendant in failing to provide sufficient help safely to perform the work, and the trial court erred in not submitting the question of negligence to the jury.
The following opinion was filed November 11,1904:
PER CURIAM.
On reargument of this cause, which was granted upon one question, viz., whether the failure of defendant to provide plaintiff with an assistant was the proximate cause of the injury complained of, a majority of the court are of opinion that the former decision in the case should be, and it is, adhered to.
Order affirmed.